Rule 302. Applying State Law to Presumptions in Civil CasesIn a civil case, state law governs the  effect of a presumption regarding a claim or defense for which state  law supplies the rule of decision. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1931; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules A series of Supreme Court decisions in diversity cases leaves no doubt of the relevance of Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), to questions of burden of proof. These decisions are Cities Service Oil Co. v. Dunlap, 308 U.S. 208, 60 S.Ct. 201, 84 L.Ed. 196 (1939), Palmer v. Hoffman, 318 U.S. 109, 63 S.Ct. 477, 87 L.Ed. 645 (1943), and Dick v. New York Life Ins. Co., 359 U.S. 437, 79 S.Ct. 921, 3 L.Ed.2d 935 (1959). They involved burden of proof,  respectively, as to status as bona fide purchasers, contributory  negligence, and non-accidental death (suicide) of an insured. In each  instance the state rule was held to be applicable. It does not follow,  however, that all presumptions in diversity cases are governed by state  law. In each case cited, the burden of proof question had to do with a  substantive element of the claim or defense. Application of the state  law is called for only when the presumption operates upon such an  element. Accordingly the rule does not apply state law when the  presumption operates upon a lesser aspect of the case, i.e. “tactical”  presumptions. The situations in which the  state law is applied have been tagged for convenience in the preceding  discussion as “diversity cases.” The designation is not a completely  accurate one since Erie applies to any claim or issue having  its source in state law, regardless of the basis of federal  jurisdiction, and does not apply to a federal claim or issue, even  though jurisdiction is based on diversity. Vestal, Erie R.R. v. Tompkins:  A Projection, 48 Iowa L.Rev. 248, 257 (1963); Hart and Wechsler, The  Federal Courts and the Federal System, 697 (1953); 1A Moore, Federal  Practice  0.305[3] (2d ed. 1965); Wright, Federal Courts, 217–218  (1963). Hence the rule employs, as appropriately descriptive, the phrase  “as to which state law supplies the rule of decision.” See A.L.I. Study  of the Division of Jurisdiction Between State and Federal Courts,  §2344(c), p. 40, P.F.D. No. 1 (1965). Committee Notes on Rules—2011 Amendment The  language of Rule 302 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.